                                           Case 5:20-cv-00869-BLF Document 8 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ABDEL FATAH ELLAWENDY,
                                  11                                                      Case No. 20-00869 BLF (PR)
                                                       Petitioner,
                                  12                                                      ORDER DENYING CERTIFICATE
Northern District of California




                                                 v.                                       OF APPEALABILITY
 United States District Court




                                  13
                                         MONTEREY COUNTY SUPERIOR
                                  14
                                         COURT,
                                  15                   Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas
                                  19   corpus pursuant to 28 U.S.C. § 2254, challenging his conviction. Dkt. No. 1. On June 3,
                                  20   2020, the Court dismissed the action for failure to exhaust state judicial remedies. Dkt.
                                  21   No. 3. Petitioner appealed, and the United States Court of Appeals for the Ninth Circuit
                                  22   remanded the matter for the limited purpose of granting or denying a certificate of
                                  23   appealability. Dkt. No. 7.
                                  24          In dismissing the instant action, which was Petitioner’s second federal habeas
                                  25   petition filed in this district, the Court found that Petitioner had only gone so far as to
                                  26   appeal the state appellate court at the time he filed the action. Dkt. No. 3 at 2.
                                  27   Furthermore, Petitioner had subsequently filed a third habeas action which indicated that
                                  28
                                            Case 5:20-cv-00869-BLF Document 8 Filed 07/07/20 Page 2 of 2




                                   1   he had finally sought direct review with the state high court and was denied relief. Id.,
                                   2   citing Ellawendy v. Monterey Cty. Sup. Ct., Case No. 20-02708 BLF, Dkt. No. 1 at 3.
                                   3   Accordingly, the Court dismissed the action, stating that the matter would proceed under
                                   4   the more recently filed habeas action. Id.
                                   5           For the foregoing reasons, the Court finds that no certificate of appealability is
                                   6   warranted in this case. Petitioner has not shown “that jurists of reason would find it
                                   7   debatable whether the petition states a valid claim of the denial of a constitutional right and
                                   8   that jurists of reason would find it debatable whether the district court was correct in its
                                   9   procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                  10           The Clerk of the Court shall forward a copy of this order to the Ninth Circuit.
                                  11           IT IS SO ORDERED.
                                  12   Dated: __June 7, 2020_____________                 ________________________
Northern District of California
 United States District Court




                                                                                          BETH LABSON FREEMAN
                                  13
                                                                                          United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Denying COA
                                  25   PRO-SE\BLF\HC.20\00869Ellawendy_deny-COA

                                  26

                                  27

                                  28                                                  2
